Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
IDS are acknowledged. 
Drawings as filed 06/03/2020 are accepted.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 6 is directed to a program per se. Claim 6 further does not specifically indicate the program is embodied in a non-transitory computer readable medium. As a software/program does not fall into any of the four categories listed above, the claim is non-statutory.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 through 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 6 through 10, are directed to training a neural network using variables, the training (constraint) is such that a monotonic relationship exists between the recited inputs and outputs.
“Training” in context of training a neural network is a generic terminology does not offer any specific insight of how the training is performed in terms of actions/structure.
Applicant merely describes an intended result/effect of the training (i.e. to ensure a monotonic relationship exist between input/output) without describing the specific steps/actions of the training process. As Applicant is claiming their invention to be novel, it’s Applicant’s burden to show the audience the claimed invention in sufficient clarity. In this case, one of ordinary skilled is left with much guesswork on what specifically the training really entails. When the claim language imposes no limits on how the claimed function is performed in terms of structure, material or actions in this particular case, the claim language are indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Applicant is advised that should claim 1 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Toms et al WO 03/094034 (11-13-2003) – IDS entry.

As to claim 1:
Toms discloses method of modelling data using a neural network, the method comprising training the neural network using data comprising a plurality of input variables and a plurality of output variables, 
wherein the method comprises constraining the neural network so that a monotonic relationship exists between one or more selected input variables and one or more related output variables.  (See at least ¶0042,  ¶0009 through 0011, training a neural network in which having a a relationship between inputs and outputs of the neural network such that the relationship is constrained and consistent, and the constraint is such that when a given input changes, “the output must monotonically changes”, “monotonicity of its output with respect to any subset of its input can be guaranteed”. See also at least ¶0046-0047 for example of designs)


As to claim 2:
Toms discloses all limitations of Claim 1, wherein the neural network has at least one hidden layer comprising a plurality of neurons, each neuron having an ascribed parameter vector, and the method includes modifying the parameter vectors of one or more neurons to ensure that any desired monotinic relationships are guaranteed.  (See at least ¶0012, one or more layers of hidden neurons, ¶0018, 0047 adjusting values of weight until a desired outcome is achieved, ¶0042, monoticity of outputs with respect to inputs can be guaranteed by adjusting so that all the weights to the hidden neurons are of the same sign. ¶0046, redefining weights using a a function of dummy weights) 

As to claim 3:
Toms discloses all limitations of Claim 1, wherein the method comprises placing a constraint on a range of values that are allowable when deriving values for parameter vector entries during training of the neural network.  (¶0047, “Firstly, (not shown in Figure 5) the network's unconstrained weights and dummy weights are initialized using one of the standard weight initialisation procedures (such as setting them to random values in the interval [-1,1]). Next, the network's constrained weights are computed from their dummy weights”.  Another example in ¶0046, all the weights are constrained in the positive range of values or negative range of values.)
As to claim 4:
Toms discloses all limitations of Claim 1, wherein the method comprises employing a re-parameterisation step in the training of the neural network.  (¶0046-0047, weight as a mathematical function of dummy weights, namely function w = exp (w*).  “perturbing each of the network's weights by adding a small random number to them, and re-measuring the performance of the network. If its performance deteriorated, the network's weights are restored to their previous values”)
As to claim 5:
Toms discloses all limitations of Claim 4, wherein the re-parameterisation step comprises defining a surjective mapping f that maps any given set of parameter vectors into a set of parameter vectors that meet the conditions for any desired monotonic relationships to be guaranteed.  (¶0046, “w=exp(w*) has been found to work well in practice. In the case of a negative function -exp(w*) can be used. It will be appreciated that other suitable functions could also be used. This method of producing monotonicity is particularly convenient”)

As to claim 6:
Toms discloses a program for causing a device (Abstract, neural network is software-based entity embodied by codes to realize the computerized tasks) to perform a method of modelling data using a neural network, the method comprising training the neural network using data comprising a plurality of input variables and a plurality of output variables, wherein the method comprises constraining the neural network so that a monotonic relationship exists between one or more selected input variables and one or more related output variables.  (See at least ¶0042,  ¶0009 through 0011, training a neural network in which having a a relationship between inputs and outputs of the neural network such that the relationship is constrained and consistent, and the constraint is such that when a given input changes, “the output must monotonically changes”, “monotonicity of its output with respect to any subset of its input can be guaranteed”. See also at least ¶0046-0047 for example of designs)



As to claim 8:
Toms discloses an apparatus comprising a computer implemented method comprising modelling data using a neural network, the method comprising training the neural network using data comprising a plurality of input variables and a plurality of output variables, wherein the method comprises constraining the neural network so that a monotonic relationship exists between one or more selected input variables and one or more related output variables.  (See at least ¶0042,  ¶0009 through 0011, training a neural network in which having a relationship between inputs and outputs of the neural network such that the relationship is constrained and consistent, and the constraint is such that when a given input changes, “the output must monotonically changes”, “monotonicity of its output with respect to any subset of its input can be guaranteed”. See also at least ¶0046-0047 for example of designs)

As to claim 9:
Toms discloses a computer program product on a non-transitory computer readable storage medium, comprising computer readable instructions (Abstract, ¶0016, neural network realized by computer)  that, when executed by a computer, cause the computer to perform a method of modelling data using a neural network, the method comprising training the neural network using data comprising a plurality of input variables and a plurality of output variables, wherein the method comprises constraining the neural network so that a monotonic relationship exists between one or more selected input variables and one or more related output variables.  (See at least ¶0042,  ¶0009 through 0011, training a neural network in which having a a relationship between inputs and outputs of the neural network such that the relationship is constrained and consistent, and the constraint is such that when a given input changes, “the output must monotonically changes”, “monotonicity of its output with respect to any subset of its input can be guaranteed”. See also at least ¶0046-0047 for example of designs)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 03/094034 (11-13-2003) in view of Donsbach (US 2018/0367752).
As to claim 7:
Toms discloses an apparatus to train the neural network using data comprising a plurality of input variables and a plurality of output variables, and to constrain the neural network so that a monotonic relationship exists between one or more selected input variables and one or more related output variables.  (See at least ¶0042,  ¶0009 through 0011, training a neural network in which having a a relationship between inputs and outputs of the neural network such that the relationship is constrained and consistent, and the constraint is such that when a given input changes, “the output must monotonically changes”, “monotonicity of its output with respect to any subset of its input can be guaranteed”. See also at least ¶0046-0047 for example of designs)

Regarding: a processor and a memory having therein computer readable instructions, the processor being arranged to read the instructions to model data using a neural network
While Toms does not explicitly mention processor/memory, however it is recognized that processor/memory are integral part of a computer. And neural networks are software entity that is operated computer.  Indeed, Donsbach, in a related field of endeavor discloses an AI model realized by a computer device/system (See ¶0050, 0016, 0017, computer with processor and memory to store/train/operate neural networks) and as summery in claim 39 of Donsbach, the system is in communication with user input interface (user device) to select one or more sets of inputs (input images) and  to communicatively provide to a training computer system.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system proposed by Toms must be operated by computer device(s) and supervised by a user in terms of inputs selection, as after all these computerized processes don’t initiate by themselves, as suggested throughout Toms disclosure, for example in Abstract and ¶0016, computation tasks must be done by a computing entity device.


As to claim 10:
Toms discloses a system for modelling data using a neural network having a plurality of input variables and a plurality of output variables (Abstract, ¶0016, neural network realized by computer. Processor/memory are integral parts of a computer), the system, and wherein the system is arranged in use to train the neural network, using data stored in the memory, by constraining the neural network so that a monotonic relationship exists between one or more selected input variables and one or more related output variables.  (See at least ¶0042,  ¶0009 through 0011, training a neural network in which having a a relationship between inputs and outputs of the neural network such that the relationship is constrained and consistent, and the constraint is such that when a given input changes, “the output must monotonically changes”, “monotonicity of its output with respect to any subset of its input can be guaranteed”. See also at least ¶0046-0047 for example of designs)


Donsbach, in a related field of endeavor discloses an AI model realized by a computer device/system (See ¶0050, 0016, 0017, computer with processor and memory to store/train/operate neural networks) and as summery in claim 39 of Donsbach, the system is in communication with user input interface (user device) to select one or more sets of inputs (input images) and  to communicatively provide to a training computer system.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system proposed by Toms must be operated by computer device(s) and supervised by a user in terms of inputs selection, as after all these computerized processes don’t initiate by themselves, as suggested throughout Toms disclosure, for example in Abstract and ¶0016, computation tasks must be done by a computing entity device.


As to claim 11:
Toms in view of Donsbach discloses all limitations of Claim 10, wherein the host processor is arranged in use to present an initial set of variables for selection at the user terminal. The host processor is preferably arranged to configure one or more of the variables in accordance with instructions 1186933.1U.S. Application No.: Not Yet Assigned6 Atty. Docket No.: Mohun.10798 Amendment dated: June 3, 2020 First Preliminary Amendment received from the user terminal.  (Claim 39 of Donsbach, user provides input to select one or more of the set of images presented to user and provide it to the training computer system. ¶0040 of Toms, credit analysts to provide maneuvers to input data, as such implies the data is to be fed to the system through some user interface apparatus)

As to claim 12:
Toms in view of Donsbach discloses all limitations of  claim 10, wherein the neural network has at least one hidden layer comprising a plurality of neurons, each neuron having an ascribed parameter vector, and the system is arranged in use to modify the parameter vectors of one or more neurons to ensure that any desired monotonic relationships are guaranteed.  .  (See Toms, at least ¶0012, one or more layers of hidden neurons, ¶0018, 0047 adjusting values of weight until a desired outcome is achieved, ¶0042, monoticity of outputs with respect to inputs can be guaranteed by adjusting so that all the weights to the hidden neurons are of the same sign. ¶0046, redefining weights using a a function of dummy weights) 

As to claim 13:
Toms in view of Donsbach discloses all limitations of  claim 10, wherein the system is arranged in use to place a constraint on a range of values that are allowable when deriving values for parameter vector entries during training of the neural network.  (Toms, ¶0047, “Firstly, (not shown in Figure 5) the network's unconstrained weights and dummy weights are initialised using one of the standard weight initialisation procedures (such as setting them to random values in the interval [-1,1]). Next, the network's constrained weights are computed from their dummy weights”.  Another example in ¶0046, all the weights are constrained in the positive range of values or negative range of values.)

As to claim 14:
 Toms in view of Donsbach discloses all limitations of  claim 10 wherein the system is arranged in use to perform a re-parameterisation in the training of the neural network.  (Toms, ¶0046-0047, weight as a mathematical function of dummy weights, namely function w = exp (w*).  “perturbing each of the network's weights by adding a small random number to them, and re-measuring the performance of the network. If its performance deteriorated, the network's weights are restored to their previous values”)


As to claim 15:
Toms in view of Donsbach discloses all limitations of  claim 14, wherein the re-parameterisation comprises defining a surjective mapping f that maps any given set of parameter vectors into a set of parameter vectors that meet the conditions for any desired monotonic relationships to be guaranteed. (Toms, ¶0046, “w=exp(w*) has been found to work well in practice. In the case of a negative function -exp(w*) can be used. It will be appreciated that other suitable functions could also be used. This method of producing monotonicity is particularly convenient”)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US 2019/0266246) - n neural-network-based approaches to sequence modeling, an output sequence may be modeled via segmentations, the probability of the output sequence being constructed as a sum of products of output-segment probabilities, taken over all valid output-sequence segmentations. A set of artificial neural networks may model the distribution of the output-sequence probability with a recurrent neural network modeling the distributions of the individual output-segment probabilities, optionally in conjunction with a second recurrent neural network modeling concatenations of output segments. In various embodiments, this approach is applied to neural phrase-based machine translation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645